Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ETAILED ACTION

Claims 34-35, 37 and 56-59 are pending.
This Office Action is in response to RCE and claim amendments filed on 12/29/2020
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a Petition to withdraw from Issue in order to allow the consideration of an IDS,  was filed in this application after Allowance of the application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

REASONS FOR ALLOWANCE
Applicants have filed a petition to withdraw this application from issue and filed an RCE so that the newly filed claim amendment dated 12/29/2020 is considered. 
Examiner has reviewed the submitted new claims and has determined that the newly added claims are adequately supported in the specification and no new matter has been added. The newly added claims depend on the previously allowed claim 34 and as such does not change the scope of the invention found to be allowable.  In lieu of a diligent search conducted during the time of the issuance of this application 09/30/2020 and searches updated at this time, the instant claims are seen to be novel and non-obvious over the teachings of the prior art.

Conclusion
Claims 34-35,  37 and 56-59 (renumbered 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629